EXHIBIT 16.1 March 31, 2011 SECURITIES AND EXCHANGE COMMISSION Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re:1st Financial Services Corporation File No. 000-53264 We have read the statements made by 1st Financial Services Corporation (copy attached), which were provided to us and which we understand will be filed with the Securities and Exchange Commission pursuant to Item 4.01 of its Form 8-K, dated April 4, 2011, regarding the change in certifying accountant. We agree with the statements concerning our firm in such Current Report on Form 8-K. We have no basis to agree or disagree with other statements made under Item 4.01. We hereby consent to the filing of the letter as an exhibit to the foregoing report on Form 8-K. Very truly yours, CERTIFIED PUBLIC ACCOUNTANTS Providing Professional Business Advisory & Consulting Services 100 Arbor Drive, Suite 108 • Christiansburg, VA 24073 • 540- 381-9333 • Fax: 540-381-8319 • www.BEcpas.com
